Citation Nr: 1010484	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus, 
claimed as due to exposure to an herbicide.  

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to an herbicide.  

3.  Entitlement to service connection for PTSD.  

4.  Entitlement to service connection for skin cancer, 
claimed as due to exposure to an herbicide.  

5.  Entitlement to service connection for breast cancer, 
claimed as due to exposure to an herbicide.  

6.  Entitlement to service connection for hypertension, 
claimed as due to exposure to an herbicide.  

7.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from August 1969 to February 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Veteran and his wife testified before the Board at a 
videoconference hearing in January 2010; the undersigned 
Acting Veterans Law Judge presided.  

The the issue of whether new and material evidence has been 
presented to reopen a claim for service connection for a left 
knee disorder as secondary to a service-connected right knee 
disability being referred has been raised by the Veteran at 
his Board hearing and by the Veteran's attorney in a letter 
dated in January 2010, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issues of entitlement to service connection for diabetes 
mellitus, PTSD, breast cancer, and hypertension, and 
entitlement to an increased rating for chondromalacia of the 
right leg being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  A rating decision in February 2003 denied service 
connection for diabetes mellitus.  The Veteran was notified 
of that decision and did not file a notice of disagreement 
within one year.  

2.  Evidence added to the record since February 2003 
concerning service connection for diabetes mellitus was not 
previously of record, is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  

3.  The medical evidence does not show that the Veteran has 
been diagnosed with skin cancer.  

4.  The Veteran's recurrent cellulitis and venous stasis 
dermatitis is due to post-phlebitic syndrome that was first 
manifested many years after his separation from service and 
is not otherwise due to service.  




CONCLUSIONS OF LAW

1.  Evidence received since the February 2003 rating 
decision, which denied the veteran's claim for service 
connection for diabetes mellitus is new and material, and the 
claim is reopened;.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2009).  

2.  The criteria are not met for service connection for skin 
cancer.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial. VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).  

The Veteran received numerous notices when his claims were 
filed and since, all of which informed him of all pertinent 
requirements for supporting his claims.  The Board finds that 
the content of letters and other communications complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  [Specific 
Dingess letters were sent to him in June 2006 and in July and 
September 2007].  Any other defect with respect to timing was 
harmless error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

In addition, it appears that all obtainable relevant evidence 
identified by the Veteran relative to his claims have been 
obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the Veteran nor his attorney has suggested in any way 
that there is any prejudice due to a lack of proper VA notice 
or assistance.  

Development has taken place in this case, and in the 
aggregate, the Veteran and his attorney have demonstrated 
actual knowledge of and have acted on the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim) and related notification 
requirements have been fulfilled.  He and his wife have 
candidly and forthrightly testified on his behalf.  

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA as to the issues decided herein.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  

Law and regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Analysis 

Diabetes mellitus

A rating decision in February 2003 denied service connection 
for diabetes mellitus as due to exposure to herbicides on the 
basis that the record did not show that the Veteran had 
service in Vietnam.  He was notified of that decision and did 
not file a notice of disagreement within one year.  

In November 2006, the Veteran again wrote VA concerning 
service connection service connection for diabetes mellitus 
on the basis of his exposure to Agent Orange; he concedes 
that he did not serve in Vietnam.  In connection with his 
application to reopen his claim, he submitted evidence that 
he was exposed to herbicides during service which he claims 
were being sprayed while he was on the tarmac with his 
aircraft in Guam and Okinawa.  That evidence consists of the 
Veteran's service personnel records showing his assignment to 
Okinawa; orders dated in July 1972 showing a temporary duty 
assignment whose itinerary included Guam; evidence 
referencing official Government reports documenting that 
herbicide agents containing dioxin were used at Andersen Air 
Force Base on Guam and at Kadena Air Force Base on Okinawa; 
and a lay statement from a fellow serviceman who corroborated 
the Veteran's testimony that they witnessed herbicide, which 
they were told was the same as was being used in Vietnam, 
Agent Orange, being sprayed as an herbicide on the revetments 
around the base at Okinawa where they were stationed.  

The Veteran's claim was denied in February 2003 primarily 
because the evidence showed that he did not have service in 
Vietnam so as to permit the presumption of his exposure to 
herbicides during service, i.e., evidence of injury or 
disease in service.  Presumed or documented exposure to 
herbicides would allow for the presumption of service 
connection for diabetes mellitus.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
The evidence that has been received since February 2003, 
accepted as being true for purposes of this determination, 
tends to show that the Veteran was exposed to herbicide 
during service.  This evidence relates to an unestablished 
fact necessary to substantiate the Veteran's claim.  It is 
neither cumulative nor redundant of the evidence of record at 
the time in February 2003, and raises a reasonable 
possibility of substantiating the claim.  Therefore, that 
evidence is new and material and the Veteran's claim for 
service connection for diabetes mellitus as due to herbicide 
exposure is reopened.  

The next step is to evaluate the merits of the Veteran's 
claim, but only after ensuring that the duty to assist has 
been fulfilled.  However, the Board finds that additional 
development of the evidence is needed.  This issue will be 
discussed further in the remand section, below.  

Skin cancer

The record does not show that the Veteran has ever been 
diagnosed with skin cancer.  Further, he has not pointed to 
any specific treatment for the disorder.  

VA and private treatment records dated from February 2001 
through December 2007 show that the Veteran was treated for 
recurrent cellulitis and venous stasis dermatitis of his 
right leg as a result of post-phlebitic syndrome.  The 
records do not show that any examiner has attributed the 
condition to service or to a service-connected disability.  

In the absence of a diagnosis of skin cancer or of medical 
evidence linking any current skin condition to service or to 
a service-connected disability, the criteria for service 
connection are not met.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.310 (2009); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The Board also notes that, in the absence of evidence of a 
manifestation of skin cancer within one year following the 
Veteran's separation from service, no other presumptions are 
applicable.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

The Veteran's attorney has argued in effect that, if the 
Veteran's claimed exposure to an herbicide agent can be 
substantiated, service connection for skin cancer should be 
presumed.  In this regard, VA's regulations provide that 
certain diseases shall be service-connected even though there 
is no record of such disease during service.  The specific 
diseases are chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft tissue sarcoma, multiple 
myeloma, respiratory cancers, acute and subacute peripheral 
neuropathy, prostate cancer, and type II diabetes mellitus.  

It should also be noted that, in 68 Fed. Reg. 27630 (2003), 
VA's Secretary determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. §§ 3.307, 3.309.  

Neither skin cancer nor cellulitis and venous stasis 
dermatitis are among the diseases listed at 38 C.F.R. §§ 
3.307, 3.309, and no examiner has diagnosed or suggested a 
diagnosis of chloracne or other acneform disease or of 
porphyria cutanea tarda.  Therefore, even if the Veteran's 
exposure to an herbicide agent is substantiated pursuant to 
the Board's remand (see below), service connection cannot be 
presumed on this basis.  Moreover, because the medical 
evidence of record specifically links the Veteran's current 
skin disorder to a non-service-connected condition, post-
phlebitic syndrome, and since no examiner has linked or even 
suggested a link between the current disorder and the 
Veteran's claimed exposure to herbicides, service connection 
could not be established on the basis of direct service 
incurrence either.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994) (holding that the Veteran was not precluded under 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act from establishing service connection with proof 
of direct actual causation).  Thus, the Veteran is not 
prejudiced by the Board's consideration of the issue at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For all the foregoing reasons, the claim for service 
connection for skin cancer must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the current appeal.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

New and material evidence having been received, the claim for 
service connection for diabetes mellitus is reopened; to that 
extent only, the appeal is granted.  

Service connection for skin cancer is denied.  


REMAND

Diabetes mellitus, breast cancer, hypertension 

As discussed above, the Veteran's claim for service 
connection for diabetes mellitus has been reopened.  As 
noted, service connection for diabetes mellitus is presumed 
for a Veteran who was exposed to an herbicide.  Further, the 
Veteran has claimed service connection for breast cancer and 
hypertension also as due to his exposure to herbicides.  

In addition to the evidence described above, two RO Memoranda 
dated in July 2009 are of record.  Both Memoranda constitute 
administrative findings that there is no Government 
documentation of tactical or other use of herbicides in 
Thailand, including Agent Orange, except in 1964.  The 
Memoranda indicated that, because the Veteran had not 
provided a more specific date range for his claimed exposure, 
no further attempt at verification was possible.  

However, subsequent to the issuance of the above Memoranda, 
the Veteran provided a copy of an authorization for temporary 
duty, showing that he was to fly from Okinawa to several 
destinations, including Andersen Air Force Base, Guam, during 
July 1972.  He contends that during that visit to Guam he 
witnessed the routine spraying of and his exposure to 
herbicide/Agent Orange.  

Because the Government documents cited in two prior Board 
decisions that were submitted by the Veteran indicate that 
dioxin (an herbicide agent) had been used at both Okinawa and 
Guam, the Board finds that additional development is needed 
to determine the likelihood that herbicides were sprayed at 
either Air Force base while the Veteran was present.  

A private treatment report dated in April 2001 notes that the 
Veteran underwent a breast biopsy with gynecomastia in 1994.  
The Veteran's attorney stated in January 2010 that the 
Veteran had undergone removal of a lipoma from his left 
breast.  No reports of the treatment in 1994 or regarding the 
lipoma removal, if they are separate incidents, are of 
record.  Those treatment records should be identified and 
requested.  

The Board observes that hypertension is not among the 
diseases for which service connection can be presumed 
following exposure to herbicides.  However, as noted above, 
this does not preclude service connection on the basis of 
direct service incurrence due to exposure to herbicide.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Following the additional development, the RO should consider 
whether service connection can be established for diabetes 
mellitus, breast cancer, or hypertension on the basis of 
either presumed incurrence or direct service incurrence due 
to exposure to herbicide.  

PTSD

In a July 2009 Memorandum, the RO found that it was unable to 
verify an incident in July 1972 involving an SR-71 aircraft 
that "lost control because there is no objective evidence to 
research."  The Board observes, however, that the Veteran 
had submitted an Internet article with pictures regarding an 
SR-71 aircraft that crashed at Kadena AFB, Okinawa, on July 
20, 1972.  The article indicates that, although no one was 
killed or injured in the accident, the aircraft suffered 
significant damage and was considered a loss.  Further, the 
Veteran had described the July 1972 SR-71 crash as occurring 
while he was sitting with his aircraft on the tarmac at 
Kadena AFB, Okinawa, watching as the SR-71 veered out of 
control toward his aircraft.  The Board finds that such an 
incident would produce "objective evidence to research."  

The Veteran has also submitted a statement from a fellow 
serviceman corroborating his account of the SR-71 crash.  

In addition, the Veteran submitted the report of a private 
psychological evaluation dated in June 2007 in which the 
examiner noted the Veteran's report of the above SR-71 
incident as a frightening experience and diagnosed PTSD 
based, at least in part, on that incident.  

The Board finds that research to verify the July 1972 SR-71 
crash at Kadena is needed.  

Chondromalacia of the right leg

The Veteran testified at his hearing that his service-
connected right leg disability had worsened since his last VA 
examination.  The Board also notes that he has specifically 
requested consideration of an extraschedular rating for the 
disability.  

Therefore, the Board finds that an additional examination of 
the right leg disability is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
sources of treatment or examination for 
his diabetes mellitus, hypertension, 
PTSD, and right leg chondromalacia since 
July 2009.  Ask the Veteran to identify 
all sources of treatment or examination 
for a breast disorder beginning in 1994, 
in particular the health care provider 
that undertook a breast biopsy in 1994.  
After obtaining any needed 
authorizations, request copies of the 
records of all treatment or examination 
identified by the Veteran.  Associate 
with the claims file all records 
received.  

2.  The RO should attempt verification of 
the July 1972 SR-71 accident at Kadena 
AFB by the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly 
U.S. Armed Services Center for Unit 
Records Research (CURR)) or other 
appropriate source.  

3.  The RO should attempt verification of 
the routine (non-tactical) use of 
herbicides containing dioxin at Kadena 
AFB, Okinawa, and Andersen AFB, Guam, in 
July 1972, through appropriate sources.  

4.  After all of the above records 
development has been completed, schedule 
the Veteran for a general medical 
examination.  The claims file must be 
reviewed by the examiner.  The examiner's 
report should set forth in detail all 
symptoms, clinical findings, and 
diagnoses concerning diabetes mellitus, 
breast disorder (in particular in 1994), 
and hypertension.  Ask the examiner to 
provide an opinion as to the likelihood 
(i.e., 50 percent probability or greater) 
that any diabetes mellitus, breast 
disorder, or hypertension had its origins 
in service or, alternatively, is directly 
due to any verified exposure to 
herbicide.  All opinions should be 
supported by adequate rationale.  

5.  After the above records development 
has been completed, schedule the Veteran 
for a psychiatric examination.  The 
claims file must be reviewed by the 
examiner.  The examiner's report should 
set forth in detail all symptoms, 
clinical findings, and diagnoses 
concerning a psychiatric disorder.  Ask 
the examiner to provide an opinion as to 
the likelihood (i.e., 50 percent 
probability or greater) that any current 
PTSD or other diagnosed psychiatric 
disorder is related to any verified 
incident during service.  All opinions 
should be supported by adequate 
rationale.  

6.  After the above records development 
has been completed, schedule the Veteran 
for a joints examination.  The claims 
file must be reviewed by the examiner.  
The examiner's report should set forth in 
detail all symptoms, clinical findings, 
and diagnoses concerning the Veteran's 
service-connected right leg disability.  
The examiner should specifically comment 
on the effects of the disability on the 
Veteran's daily activities and employment 
and on whether the manifestations of the 
disability are adequately addressed by 
VA's rating schedule.  All opinions 
should be supported by adequate 
rationale.  

7.  After completion of all requested 
development, again consider the Veteran's 
claims for service connection for 
diabetes mellitus, breast cancer, 
hypertension, and PTSD, and his claim for 
an increased rating for his right leg 
disability, specifically including an 
extraschedular rating.  If the claims are 
not granted to the Veteran's 
satisfaction, furnish him and his 
attorney with a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond before returning 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


